FILED
                             NOT FOR PUBLICATION                               JAN 26 2015

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RAYMOND D. GRAHAM and                            Nos. 13-56554, 13-56555
DASHAWN GRAHAM, Consolidated
Petitioner,                                      D.C. Nos. 8:11-cv-00443-R-SS,
                                                           8:12-cv-00856-R-SS
                Petitioners - Appellants,
                                                 MEMORANDUM*
  v.

KELLY HARRINGTON, Warden,

                Respondent - Appellee.


                     Appeal from the United States District Court
                        for the Central District of California
                      Manuel L. Real, District Judge, Presiding

                        Argued and Submitted January 9, 2015
                                Pasadena, California

Before:       WARDLAW, W. FLETCHER, and OWENS, Circuit Judges.

       In these consolidated appeals, California state prisoners Raymond and

Dashawn Graham appeal the denial of their 28 U.S.C. § 2254 habeas petitions. We

have jurisdiction under 28 U.S.C. § 2253. We review de novo the district court’s



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
decision to deny their habeas petitions, see Clabourne v. Ryan, 745 F.3d 362, 370

(9th Cir. 2014), and we affirm.

      In a joint state court trial, a jury found Appellants guilty of three counts of

home invasion robbery, two counts of residential burglary, one count of unlawfully

taking a vehicle, and one count of street terrorism. The claim certified for our

review is that the prosecutor struck seven different jurors during voir dire for

racially discriminatory reasons in violation of Batson v. Kentucky, 476 U.S. 79

(1986). They argue that because the trial court failed to proceed to “step three” of

the Batson inquiry, in which the court is tasked with “evaluat[ing] meaningfully

the persuasiveness” of the prosecutor’s race-neutral explanations, United States v.

Alanis, 335 F.3d 965, 969 (9th Cir. 2003), we should review the Batson claim de

novo. 28 U.S.C. § 2254. In its decision on direct appeal, the California Court of

Appeal found that the defendants failed to establish that the trial court did not

fulfill its duty of evaluating the prosecutor’s rationale for pretext. We must afford

this finding a presumption of correctness. See Williams v. Rhoades, 354 F.3d
1101, 1108 (9th Cir. 2004). Because Appellants are unable to rebut this

presumption, we reject their argument that their claim should be reviewed de novo.

      Under the Antiterrorism and Effective Death Penalty Act of 1996, 28 U.S.C.

§ 2254(d)(2), we review the merits of Appellants’ claim under a “doubly


                                          2
deferential” standard: “unless the state appellate court was objectively

unreasonable in concluding that [the] trial court’s credibility determination was

supported by substantial evidence, we must uphold it.” Briggs v. Grounds, 682
F.3d 1165, 1170 (9th Cir. 2012). Under this “doubly deferential” standard of

review, we have reviewed each challenge and cannot conclude that the California

Court of Appeal’s decision as to any of these challenges was “objectively

unreasonable.” Indeed, to the extent that Appellants claim the trial court erred by

failing to conduct a comparative analysis, the California Court of Appeal and the

district court conducted just that, and correctly concluded that there was no

“purposeful discrimination” by the prosecutor in exercising her peremptories.

      AFFIRMED.




                                          3